STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  February 14, 2017
              Plaintiff-Appellee,

v                                                                 No. 330074
                                                                  Livingston Circuit Court
ANTHONY SEAN DUKE,                                                LC No. 14-022352-FH

              Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and O’CONNELL and METER, JJ.

PER CURIAM.

        Following a jury trial, defendant was convicted of first-degree felony-murder, MCL
750.316(1)(b) (merged with second-degree murder, MCL 750.317); first-degree home invasion,
MCL 750.110a; larceny in a building, MCL 750.360; felon in possession of a firearm, MCL
750.224f; and four counts of possession of a firearm during the commission of a felony (felony-
firearm), MCL 750.227b (count related to second-degree murder merged with count for felony-
murder). The trial court sentenced defendant as an habitual offender, fourth offense, MCL
769.12, to concurrent prison terms of life without parole for felony-murder, 15 to 25 years for
home invasion, and 10 to 15 years each for larceny and felon-in-possession; it also imposed two-
year sentences for each of the felony-firearm convictions. Defendant appeals as of right and we
affirm.

       Defendant’s convictions resulted from the shooting death of Ron Hauser while Hauser
was alone in his home. The body was discovered on December 31, 2011, after Hauser did not
respond to attempts to contact him throughout the day. Hauser was known to carry a large
amount of money on his person but it was not found after his home was searched. Defendant
became a suspect after he posted on social media that he had $30,000 to spend, which was
uncharacteristic of defendant.

        Defendant first argues that the evidence was insufficient to support his convictions
beyond a reasonable doubt. We disagree. This Court reviews de novo a challenge to the
sufficiency of the evidence. People v Ericksen, 288 Mich. App. 192, 195; 793 NW2d 120 (2010).




                                              -1-
        Due process1 requires that every element of a crime be proven beyond a reasonable doubt
in order to sustain a criminal conviction. People v Hampton, 407 Mich. 354, 366; 285 NW2d 284
(1979). To determine if the prosecutor produced evidence sufficient to support a conviction, this
Court considers “the evidence in the light most favorable to the prosecutor” to ascertain “
‘whether a rational trier of fact could find the defendant guilty beyond a reasonable doubt.’ ”
People v Tennyson, 487 Mich. 730, 735; 790 NW2d 354 (2010), quoting People v Hardiman, 466
Mich. 417, 429; 646 NW2d 158 (2002). Direct and circumstantial evidence, as well as all
reasonable inferences that may be drawn from it, are considered to determine whether the
evidence was sufficient to sustain the defendant’s conviction. Hardiman, 466 Mich. at 429.

        Defendant argues that he should not have been convicted of the crimes for which he was
sentenced because the evidence did not demonstrate that he was at or in Hauser’s home on the
date of the murder. “[I]dentity is an element of every” crime. People v Yost, 278 Mich. App. 341,
356; 749 NW2d 753 (2008). Defendant argues that the evidence only produced a reasonable
suspicion that defendant shot Hauser and took cash from his home because there was no
evidence that cash was taken from the home and no direct evidence that defendant was present at
the home. However, the circumstantial and firearm evidence, and the reasonable inferences from
this evidence, when viewed in a way that favors the prosecution, constituted sufficient evidence
to convict defendant beyond a reasonable doubt.

        Numerous witnesses testified about defendant having a shortage of money shortly before
the December 30, 2011, murder. Testimony from several people demonstrated that defendant
had knowledge of Hauser and his habit of carrying a large amount of cash with him, and there
was also testimony that Hauser hid more money on his property. According to Hauser’s
girlfriend, defendant had worked on Hauser’s property as late as December 19, 2011, and she
saw Hauser getting ready to pay defendant by pulling out his bag of cash. Defendant told the
police that he had been to Hauser’s home and knew he carried cash. Moreover, according to
defendant’s father, defendant had told him that he had knowledge of where Hauser kept his
money and had stolen from him, without Hauser’s knowledge, in the past. Moreover,
Christopher Chambers recalled a 2006 conversation during which defendant, who was in need of
money at the time, said that he wanted to rob Hauser and would kill him if necessary.

       Hauser was apparently shot around 9:30 p.m. on December 30, 2011; that is the time
when his watch stopped. Hauser’s brother testified that he had been speaking on the telephone
with Hauser shortly before this time as they simultaneously watched the same television channel.
When Hauser’s body was discovered the next day, the television remained tuned to this channel.
Hauser’s pattern was to watch the news on a different station after watching the show he had
been watching while speaking with his brother.

       Defendant initially told police that he was home at the time of the killing, which was
contradicted by his girlfriend, and later defendant, who stated that he left home for around an
hour to refill his truck with gasoline. Detective Mark Klein was unable to confirm a fuel


1
    US Const, Am XIV.


                                               -2-
purchase with any of the 680 receipts that defendant had provided or by receipts at the identified
gas station. Moreover, Klein reported that defendant made a call from jail telling his girlfriend
that he hoped that she knew that he was home on December 30, 2011.

        It was determined that a gun was fired from outside of Hauser’s home on a trajectory that
travelled through a broken window, through the area where Ron’s body was found, and to a
bullet strike on the wall. Defendant was known to be an accurate shot. Moreover, the police
found two sabot pieces in an area outside Hauser’s patio door. Defendant was known to use
saboted rounds. Klein found a receipt showing that defendant had purchased three boxes of
Winchester 2.75 saboted one-ounce 12-gauge ammunition on November 14, 2011. The police
recovered four sabot halves in defendant’s yard, and recovered fired sabots at his father’s
residence.

        Michigan State Police Firearms Examiner Jeffrey Amley concluded that the rifling
characteristics on the sabots recovered from Hauser’s home were fired from a Mossberg 12-
gauge, rifled-barrel shotgun. Amley found that sabots recovered at defendant’s home and his
father’s home were fired from the same rifle as the one that had fired the sabots at the crime
scene. Defendant was known to have possessed a Mossberg 12-gauge shotgun with a rifled
barrel and Bushnell scope. Michelle Brandenburg said defendant had borrowed her Mossberg
12-gauge, rifled-barrel, sighted shotgun during several hunting seasons, including in November
2011, and that although he returned it before Christmas 2011, she could not locate it when the
police contacted her in March 2012. Moreover, defendant’s stepbrother recalled that in early
November 2011 defendant was shooting his 12-gauge Mossberg with a scope at their father’s
home and used Winchester 12-gauge rounds with a sabot. Defendant’s father also recalled
seeing defendant shooting with a 12-gauge Mossberg with a scope in November 2011 in his
backyard. In addition, defendant’s girlfriend testified that defendant had hunted on their
property with the Mossberg 12-gauge, and recalled that defendant had the Mossberg 12-gauge
because he asked her to go hunting on December 16 and 29, 2011. She knew that defendant kept
the gun in his truck, and said that she helped him return the gun to Brandenburg’s kennel in
January 2012. She also indicated that defendant had contacted her from jail to ask her to do
something they had talked about previously—purchase a Mossberg 12-gauge to give to the
police department. Finally, after his investigation, Klein concluded that defendant was the only
individual who knew Hauser and his habits who had access to shoot at his own residence,
Hauser’s residence, and defendant’s father’s residence.

        Defendant argues that there was no evidence that he entered Hauser’s home and took
money. However, there was testimony that Hauser had a pattern of carrying cash and also of
placing the items from his pocket on his dryer before going to his basement for the remainder of
the evening. The police observed items on the dryer but there was no cash on Hauser’s body and
no cash in the bag on the dryer. Additionally, a safe containing only an empty plastic bag was
found near an attic access panel in the ceiling of the master bedroom with a stepladder beneath it;
there was an impression in the ceiling insulation that was the size of the safe. Further, although
money had been tight for defendant and his girlfriend in December 2011, Klein found a receipt
indicating that defendant paid $140 for a hotel room on December 31, 2011, and in the early part
of 2012, defendant gave $650 to a friend and purchased an expensive commercial lawnmower, a
truck, and an air compressor. Moreover, there was testimony that defendant posted on his social


                                                -3-
media page that he had $30,000 to spend and that he had sent a friend a picture of several $100
bills fanned out on his bed around March 2012.

       Defendant’s father became concerned when he noticed that defendant was purchasing
items, had no reaction to news of Hauser’s death, refused a ride to Hauser’s funeral, and
confided that he had taken money previously from Hauser. Additionally, defendant’s girlfriend
found that defendant had searched how to beat a lie detector test on their computer and the police
found a printed report about the topic in defendant’s truck.

       No witness saw defendant at Hauser’s residence on December 30, 2011, or viewed him
taking money away from the residence. However, the circumstantial evidence and reasonable
inferences arising from it, especially the failed alibi, the forensic evidence suggesting that
defendant had been at Hauser’s home with his gun, defendant’s earlier statement indicating that
he would kill Hauser to get his money and his admission that he had previously stolen from
Hauser, and the fact that defendant was in need of money at the time of the killing and appeared
to have excess money afterwards and had made big-ticket purchases, when taken in a light most
favorable to the prosecution, was sufficient to demonstrate beyond a reasonable doubt that
defendant shot Hauser to death at his home and then took money from the home.

        Next, defendant argues that the trial court erred in granting plaintiff’s motion to admit
evidence of defendant’s research regarding polygraph examinations. Specifically, the police
recovered a manual about how to successfully take a lie detector test in defendant’s truck,
defendant’s friend said that defendant showed him a copy of the manual in February or March
2012, and defendant’s girlfriend said that she observed that defendant had searched about how to
defeat a lie detector test on their computer and had printed out a document on the topic.

         “[T]he results of a polygraph examination are not admissible at trial.” People v Ray, 431
Mich. 260, 265; 430 NW2d 626 (1988). “Testimony concerning a defendant’s polygraph
examination is not admissible in a criminal prosecution” and it is plain error for the jury to be
presented with the results of a polygraph examination. People v Kahley, 277 Mich. App. 182,
183; 744 NW2d 194 (2007). Polygraph evidence is excluded because the scientific reliability of
the test has not been adequately demonstrated, and there is a danger that jurors will abdicate their
role by relying on the results of the test as conclusive proof of a defendant’s culpability. Ray,
431 Mich. at 265; People v Yatooma, 85 Mich. App. 236, 241; 271 NW2d 184 (1978).

        The trial court made a distinction between the results of a polygraph examination and
evidence that someone had inquired about beating a polygraph. With the latter, there was no
danger that the jury would infer the results of a polygraph and it tended to show a consciousness
of guilt. The trial court cautioned the prosecutor that any reference to taking a polygraph or the
results of a polygraph would be inadmissible error that could require a mistrial. There was no
reference to whether defendant was offered a polygraph, to the administration of a polygraph, to
the results of a polygraph, or to statements made before, during, or after a polygraph. There was
no evidence that a polygraph was involved in the investigation. Thus, there was no danger that
the results of a scientifically unproven instrument would affect the jury’s deliberations. The jury
was not presented with evidence regarding a polygraph from which they could infer the
credibility of any witnesses. See, generally, People v Ortiz-Kehoe, 237 Mich. App. 508, 515; 603
NW2d 802 (1999).

                                                -4-
       Defendant further argues that the statements about his research were inadmissible
because they were irrelevant. “Generally, all relevant evidence is admissible at trial.” People v
Aldrich, 246 Mich. App. 101, 114; 631 NW2d 67 (2001). Evidence is relevant if it has “any
tendency to make the existence of any fact that is of consequence to the determination of the
action more probable or less probable than it would be without the evidence.” MRE 401.
“Under this broad definition,” evidence that is useful in shedding light on any material point is
admissible. Aldrich, 246 Mich. App. at 114. To be material, evidence does not need to relate to
an element of the charged crime or an applicable defense. People v Brooks, 453 Mich. 511, 518;
557 NW2d 106 (1996). “The relationship of the elements of the charge, the theories of
admissibility, and the defenses asserted governs what is relevant and material.” People v Yost,
278 Mich. App. 341, 403; 749 NW2d 753 (2008) (citation and quotation marks omitted).

        Here, the evidence was relevant to demonstrate a consciousness of guilt. The evidence
demonstrated that defendant was considering whether to attempt to avoid prosecution by
successfully completing a polygraph through deceitful means; if he could have passed a lie
detector test because he was answering questions truthfully, there would have been no need for
him to try to discern how to otherwise successfully take a lie detector. The evidence tended to
indicate that defendant was contemplating how he could convince police that he was not
involved, similar to instructing his girlfriend regarding the purchase of a Mossberg 12-gauge that
he could present to police and claim as his own, and reminding her to inform the police that he
was home on the night of the crimes. The evidence was relevant to demonstrate that defendant
was using a strategy of deception in reaction to accusations against him.

       Defendant argues that the evidence about his research concerning polygraph
examinations should have been excluded because it was unfairly prejudicial. Relevant evidence
may be excluded if its “probative value is substantially outweighed by the danger of unfair
prejudice[.]” MRE 403; see also Aldrich, 246 Mich. App. at 114. “All relevant evidence is
prejudicial; it is only unfairly prejudicial evidence that should be excluded.” People v McGhee,
268 Mich. App. 600, 613-614; 709 NW2d 595 (2005). “Unfair prejudice may exist where there is
a danger that the evidence will be given undue or preemptive weight by the jury or where it
would be inequitable to allow use of the evidence.” People v Gipson, 287 Mich. App. 261, 263;
787 NW2d 126 (2010) (citation and quotation marks omitted). Evidence that is unfairly
prejudicial goes beyond the merits of the case to inject issues broader than the defendant’s guilt
or innocence, such as the “jury’s bias, sympathy, anger, or shock.” McGhee, 268 Mich. App. at
614.

        Defendant states that the evidence was unfairly prejudicial because it was part of the
circumstantial evidence with which defendant was convicted, with a lack of direct evidence.
However, this was one item of evidence among several indicating that defendant acted and
considered strategies to possibly conceal his involvement in the crime. The evidence that
defendant did research was unlikely to incite the jury to unfairly convict defendant because it did
not relate to actually taking a polygraph or the results of a polygraph, and was consistent with
several similar accounts of defendant’s behavior. The evidence was merely an example of
defendant’s approach after the police began to investigate his possible involvement.

       Next, defendant argues that the trial court erred in overruling defendant’s objection to the
admission of the statement of intent to kill Hauser that was made five years before the instant

                                                -5-
crime. Defendant argues that this statement was irrelevant and unfairly prejudicial. Although
the trial court ruled that this was a statement against defendant’s interests, we clarify that it was
an admission by a party-opponent, admissible under MRE 801(d)(2)(A) as a non-hearsay
statement.2 Defendant argues that the statement was irrelevant because it was made five years
before defendant’s criminal actions and was, therefore, unrelated to the issues at trial. However,
it is possible that a plan was in place for five years until the right circumstances were presented.
The statement was relevant because it demonstrated defendant’s motive to kill Hauser for
money, regardless of the timing. It also demonstrated defendant’s knowledge of Hauser’s habit
of having money in his home.

        Defendant argues that the evidence was unfairly prejudicial because the jury could have
mistaken defendant’s flippant comment to his friend five years before the crime for a five-year
plan. The evidence was prejudicial due to its highly probative value, but it did not introduce any
issues to the jury beyond defendant’s culpability for the crimes. The evidence plainly and
squarely addressed defendant’s motive and plan, which was enacted much later, to commit the
crimes, and did not unfairly present these issues.

       Affirmed.



                                                              /s/ Amy Ronayne Krause
                                                              /s/ Peter D. O'Connell
                                                              /s/ Patrick M. Meter




2
 A statement is not hearsay if “[t]he statement is offered against a party and is (A) the party’s
own statement, in either an individual or a representative capacity . . . . MRE 801(d)(2)(A).


                                                -6-